 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RICHARD LACY LETNER,                        Case No. 1:18-cv-01459-LJO-SAB

12                      Petitioner,              DEATH PENALTY CASE

13          v.                                   AMENDED ORDER SETTING INITIAL
                                                 CASE MANAGEMENT CONFERENCE
14   RONALD DAVIS, Warden of San
     Quentin State Prison,                       Case Management Conference
15
                        Respondent.               Date: January 9, 2019
16                                                Time: 2:00 p.m.
                                                  Courtroom: 9
17
                                                  Judge: Hon. Stanley A. Boone
18

19

20          The Court, on November 6, 2018, issued a scheduling order providing for an initial case

21   management conference to occur on December 14, 2018 at 3:00 p.m. before the unsigned. (Doc.

22   No. 12.) The Court has been advised by the Clerk’s Office that the November 6th order was not

23   served upon counsel for Petitioner. The Court issues this amended order restating requirements

24   for the initial case management conference and rescheduling the date of the conference to allow

25   counsel and the Court sufficient time to prepare.

26                                           BACKGROUND

27          On October 23, 2018, Petitioner Richard Lacy Letner, a state prisoner facing capital

28   punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing requests for
                                                         1
 1   appointment of counsel to represent him (Doc. No. 1) and to proceed in forma pauperis (Doc. No.

 2   2).

 3          On October 26, 2018, the Court issued an order referring the case to the Selection Board

 4   for the Eastern District of California for recommendation of counsel and granting Petitioner’s

 5   request to proceed in forma pauperis. (Doc. No. 6.)

 6          On October 26, 2018, Deputy Attorney General Galen Neale Farris filed his notice of

 7   appearance on behalf of Respondent, Ron Davis, Warden of California State Prison at San

 8   Quentin. (Doc. No. 8.)

 9          On November 5, 2018, the Court appointed Lisa Short, Esq. and Michael Snedeker Esq.

10   as co-counsel to represent Petitioner in this proceeding. (Doc. No. 10.)

11          On November 6, 2018, the Court issued its original order setting the initial case

12   management conference. (Doc. No. 12.)

13                                                 ORDER

14          Accordingly,

15          1.      On January 9, 2019, at 2:00 p.m., the undersigned will hold the initial case

16                  management conference. The parties may appear by teleconference. Counsel are

17                  directed to contact the Court’s Courtroom Deputy Clerk, Ms. Mamie Hernandez,

18                  to advise that they will be appearing telephonically and to obtain the

19                  teleconference number and pass code.

20          2.      Petitioner’s counsel shall be prepared to discuss the due date for filing the federal
21                  habeas petition pursuant to 28 U.S.C. § 2254 and any intention of seeking tolling.

22          3.      Respondent’s counsel shall be prepared to discuss a date for filing the answer or

23                  other responsive pleading as well as setting a date for electronic lodging of the

24                  state court record as described in Local Rule 191(h)(1) and consistent with the

25                  timeframe provided therein. The Court’s expectation regarding lodging the state

26                  record is that:
27                  a.      Respondent’s counsel shall file a Notice of Lodging and lodge the state

28                          court record in electronic (optical character recognition) format on the
                                                      2
 1                               Court’s electronic filing system, each item of the state court record shall be

 2                               lodged as an attachment to the Notice of Lodging, for each separate

 3                               attachment the Notice of Lodging shall identify the attachment number and

 4                               the Bate-stamp numbers and the name of that part of the record including

 5                               its internal pagination if any, the identical identifying information shall also

 6                               be included as the docket title of each electronically lodged attachment to

 7                               the Notice of Lodging, to the extent possible each separate paper volume of

 8                               the state court record shall be lodged as one attachment,

 9                      b.       State sealed records shall be lodged in paper form, and

10                      c.       Respondent’s counsel need not lodge the state court record on CDs and

11                               courtesy copies on CD are not required.

12              4.      At the conclusion of the case management conference, Respondent’s counsel will

13                      be excused and the conference will continue ex parte with counsel for Petitioner

14                      present to discuss budgeting matters including requirements of the Criminal

15                      Justice Act Policies and Procedures of the Judicial Council of the Ninth Circuit,1

16                      and applicable requirements of the Guide to Case Management and Budgeting in

17                      Capital Habeas Cases in the Eastern District of California Fresno Division.2

18                      Petitioner’s counsel shall also prepare a proposed budget for the first stage of the

19                      litigation, using the Capital Habeas Funding Application, including confidential

20                      case background and rate justification worksheet, available from and in
21                      consultation with Ms. Laura Paul, 9th Circuit CJA Case Managing Attorney,

22                      lpaul@ce9.uscourts.gov, and submit the completed proposed budget Application

23                      to the Court under seal by e-mailing it to ApprovedSealed@caed.uscourts.gov, at

24                      least one week before the case management conference. All budget forms and

25                      supporting documentation will be filed under seal and not served on counsel for

26                      Respondent. Counsel shall submit all subsequent budget-related filings by e-
27
     1
         Available at https://www.ca9.uscourts.gov/attorneys/
28   2
         Available at http://www.caed.uscourts.gov/caednew/index.cfm/forms/cja-capital-habeas-forms/
                                                              3
 1                    mailing them to the Court’s Approved Sealed@ e-mail address noted above. Any

 2                    ex parte Court proceeding regarding funding will be reported and maintained

 3                    under seal. The Court-authorized budget will be submitted to and reviewed by the

 4                    Ninth Circuit’s Criminal Case Committee. The Criminal Case Committee will then

 5                    make a recommendation to the Judicial Council of the Ninth Circuit.

 6            5.      Petitioner’s counsel are directed to comply with the e-filing registration

 7                    requirements of Local Rule 135.

 8            6.      This amended order supersedes the Court’s November 6, 2018 order. The parties

 9                    need not appear for hearing on December 14, 2018.

10
     IT IS SO ORDERED.
11

12   Dated:        December 11, 2018
                                                            UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
